Citation Nr: 9912464	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  98-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted a claim by the veteran 
seeking entitlement to service connection for PTSD, assigning 
a 10 percent disability rating.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's PTSD claim has been developed.

2.  The most recent, and only, mental status examination 
reveals that the veteran was somewhat tangential at times.  
Psychological testing suggested that he had some significant 
depression and long term memory deficits, but these were more 
likely related to non-PTSD factors, mainly a post-operative 
brain aneurysm.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code 9411  (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he is service-connected for PTSD and has 
appealed the initial assignment of less than full benefits.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (where a 
veteran appeals the RO's initial assignment of a rating, for 
a service-connected disorder, that constitutes less than a 
complete grant of benefits permitted under the rating 
schedule, he has established a well-grounded claim).  The 
veteran has not alleged that there is evidence available and 
not currently of record in support of his claim.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a)  (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1998).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  In deciding 
claims for VA benefits claims, "when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant."  38 U.S.C.A. § 5107(b)  
(West 1991).

II.  Evidence

Service personnel records show that the veteran served on 
active duty in the Republic of Vietnam during the Vietnam era 
from April 1969 to August 1969.  His main occupational 
specialty was a wheel vehicle mechanic.  He received no 
combat medals or citations.
 
Service medical records show no treatment for any psychiatric 
problems, including PTSD.  The veteran's March 1968 induction 
medical examination report and January 1970 separation 
medical report show that his psychiatric status was normal.

The veteran submitted a claim seeking entitlement to service 
connection for PTSD in August 1997.  In it, he asserted that 
he had nightmares, flashbacks, alcohol abuse, and marriage 
difficulty.  He indicated that he had received no treatment 
for PTSD or any psychological problems during service or 
after service.

The only medical evidence of record is a November 1997 VA 
PTSD examination report.  It reflects that the veteran 
reported working as a mechanic during service in Vietnam and 
that his unit received frequent incoming rounds.  The veteran 
also reported an incident where several people were killed 
when someone threw a grenade into an ammunition locker.  He 
indicated that he helped to pick-up dead bodies and body 
parts.  He reported that the body parts that were not picked-
up began to stink from the heat of the sun.  The veteran 
described another incident when an incoming round landed on a 
line of soldiers waiting at an airport to go home; he, again, 
helped to pick-up the bodies.  The VA report indicates that 
these incidents meet the diagnostic criteria for a traumatic 
event pursuant to DSM-IV.  Subsequent to service, the veteran 
reported getting along well until sustaining a series of 
injuries.  He indicated that he fell off a roof and injured 
his arm and was almost killed in a car accident.  In the car 
accident, he sustained an open head injury and broken knee 
cap.  He was operated on for an aneurysm in 1996.  The 
veteran worked consistently as an automobile mechanic until 
1996, when, due to the aneurysm, he was not able to think 
logically.  The veteran complained of a past history of night 
sweats, but had not had any since 1996.  He stopped hunting 
after returning from Vietnam.  He became a much more 
irritable person.  He had feelings of guilt, depression, 
intrusive memories and recollections.  His memory was poor.

Mental status examination revealed that the veteran was 
cooperative, friendly, and informative.  He was somewhat 
tangential at times.  He was fully oriented, logical, and 
coherent.  General knowledge, social judgment, and ability to 
think were adequate.  Short term memory was adequate, but 
long term memory was problematic, which he attributed to his 
brain surgery.  The veteran never attempted suicide and was 
not presently suicidal.  Overall, the veteran reported PTSD 
symptoms of a mild nature; his memory problems did not appear 
related to PTSD.

Objective findings indicated that intellectual functioning 
was within normal range.  His self-reported combat 
experiences and alleged PTSD symptoms were similar to 
veterans with diagnoses of PTSD.  Beck Depression Inventory 
suggested severe depression.  MMPI-II testing suggested 
anxiety disorder or depressive disorder.  Diagnosis was 
"PTSD, chronic, mild" and "major depressive disorder, 
moderate."  The examiner remarked that, although the veteran 
met the criteria for PTSD, the majority of his depressive 
state appeared related to his inactivity and general medical 
condition and that his memory deficits appeared more related 
to his aneurysm and brain surgery, rather than PTSD.  A 
Global Assessment of Functioning (GAF) score of 65 was 
recorded.

On the basis of the alleged traumatic events in service, the 
RO granted the veteran entitlement to service connection for 
PTSD in January 1998, assigning a 10 percent disability 
rating.  The veteran appealed that decision, contending that 
a higher rating was warranted.

III.  Analysis

Under the current regulations, a 10 percent disability rating 
for PTSD is warranted when the medical evidence indicates 
"[o]ccupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication."  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411  
(1998).  A 30 percent rating is warranted when there is 
"[o]ccupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)."  Id.

In this case, after review of all the evidence of record, the 
Board finds that a rating in excess of 10 percent is not 
warranted.  Specifically, the Board finds that, according to 
the November 1997 VA report, the veteran had only "mild" 
symptoms of PTSD.  On mental status examination, he was 
cooperative, friendly, informative, fully oriented, logical, 
and coherent.  General knowledge, social judgment, ability to 
think, and short term memory were adequate.  The only noted 
psychiatric symptoms were that he was somewhat tangential at 
times and that he had long term memory deficits, the latter 
due to his aneurysm and associated brain surgery.  
Psychological testing suggested that the veteran had some 
significant depression, but the examiner remarked that this 
condition was more likely the result of his inactivity and 
general medical condition, not PTSD.

In order to warrant a 30 percent disability rating, the 
medical evidence must show that the veteran has a decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks due to PTSD.  He must have 
symptoms indicating a depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss due to PTSD.  In this case, the evidence 
does not indicate that the veteran has suspiciousness or 
panic attacks.  In addition, although the veteran reported 
having a history of waking up at night due to night sweats, 
he had not had this problem since 1996.  Finally, although 
the veteran had some symptoms of depressed mood and memory 
loss, the VA examiner specifically remarked that these were 
manifestations of his inactivity and medical condition due to 
his post-operative brain aneurysm.

The medical evidence of record clearly shows that the 
veteran's PTSD is of a "mild nature."  This is supported by 
the recorded GAF score of 65, indicating mild symptomatology.  
Overall, the Board concludes that the veteran's service-
connected PTSD warrants its current 10 percent disability 
evaluation, and no more.

Overall, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the veteran's service-connected PTSD.

The Board notes that, because the veteran has appealed the 
initial assignment of a disability rating, the Board must 
also consider whether or not he was entitled to a disability 
rating in excess of 10 percent at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings) (citations omitted); see 38 C.F.R. 
§§ 3.400, 3.500  (1998).  In this case, the Board finds that 
the veteran was not entitled to a disability rating in excess 
of 10 percent at any time during the pendency of this appeal.  
As stated above, the veteran submitted his claim in August 
1997.  At that time, there was no medical evidence of record.  
The only medical evidence is the November 1997 VA PTSD 
examination report.  The Board has already concluded that, 
based on that report, the veteran is not currently entitled 
to a disability rating in excess of 10 percent.  There is no 
other evidence of record from which the Board could conclude 
that a rating in excess of 10 percent for service-connected 
PTSD is warranted.

In light of the above, the veteran's claim must be denied.


ORDER

Entitlement to an increased original disability rating for 
service-connected PTSD is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

